  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1558 
In the House of Representatives, U. S.,

July 30, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives that fruit and vegetable and commodity producers are encouraged to display the American flag on labels of products grown in the United States, reminding us all to take pride in the healthy bounty produced by American farmers and workers. 
 
 
Whereas American farmers produce the most abundant food supply in the entire world; 
Whereas, on average, each farmer provides enough food and fiber to meet the needs of 155 people in the United States and abroad; 
Whereas the majority of farms in the United States are family owned; 
Whereas everyday products from crayons to fuel are produced by America’s farmers and ranchers; 
Whereas American farmers take pride in their yearly harvest, and consumers value grown in America produce, and in doing so contribute to the protection of American’s ability to be self-sufficient, create jobs, and remain a world leader; 
Whereas rural Americans honorably serve their country in peace time and in war, sacrificing their lives for their land and Nation; 
Whereas, as a sign of support, rural Americans regularly display the flag in their homes, on their barns, and anyplace else they can find to share their love of flag and country; 
Whereas this bounty is not only a symbol of the selflessness of the American farmer but is a symbol of the generosity of our Nation; 
Whereas the image of the American flag gives inspiration to our Nation’s farmers that produce our most valued products that we are so dependent on; 
Whereas the American flag is our most honored national symbol; 
Whereas the American flag commands respect and admiration; 
Whereas the American flag reminds us of our Nation’s commitment to hard work and our historic ability to rise to any occasion; 
Whereas the American flag symbolizes freedom, the entrepreneurial spirit, and the path to our own individual destinies; 
Whereas the American flag symbolizes the noble dreams of our founding fathers, the freedoms fought for by our soldiers, and the most noble aspirations in history of the human spirit; and 
Whereas the American flag has served throughout our Nation’s history as the needle with which we have sewn our patriotic seed: Now, therefore, be it  
 
That it is the sense of the House of Representatives that fruit and vegetable and commodity producers are encouraged to display the American flag on labels of products grown in the United States, reminding us all to take pride in the healthy bounty produced by American farmers and workers. 
 
Lorraine C. Miller,Clerk.
